Citation Nr: 1219923	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-18 895A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for the residuals of a right wrist fracture (major), currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1976 and from April 1977 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating actions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in May 2007, May 2009, March 2010, and February 2012.  

The rating for the residuals of a right wrist fracture (major) was increased during the course of the appeal, and it is now rated as 30 percent disabling.  As such, the issue before the Board is as stated on the first page of this decision.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in June 2010.  This issue was remanded to the agency of original jurisdiction for development in November 2010, and it now returns to the Board.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In this case, the Veteran submitted two written statements, which were received in  March 2012 and April 2012, indicating that he is satisfied with the determination in his appeal and that he wishes to withdraw the appeal.  This request was received by the Board prior to the promulgation of a decision on the appeal, and it meets the requirements of 38 C.F.R. § 20.204.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


